Case 2:21-mb-09162-ESW Document 2 Filed 08/11/21 Page 1of5

  

 

 

 

. a
A093 Search and Seizure Warrant 9S elected icteric ti tig cS
UNITED STATES DISTRICT COURT
for the
District of Arizona
In the Matter of the Search of CaseNo, 21-9162 MB
Apple iPhone, serial number GONFH0190D47.
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the

following person or property located in the District of Arizona:

As further described in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property described above, and that such search will reveal:

As set forth in Attachment B.
8/9/2021

YOU ARE COMMANDED to execute this warrant on or before (not to exceed 14 days)
C] in the daytime 6:00 a.m. to 10:00 p.m. & at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant anda receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where

the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge on

criminal duty in the District of Arizona.

CJ I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or

seized CJ for _30_ days (not to exceed 30) (until, the facts justifying, the later specific date of

Date and time issued: 7/26/2021 @ 10:18am FAw) Wy tt

Judge's signature

City and state: Phoenix, Arizona Honorable EILEEN S. WILLETT, U.S. Magistrate Judge

Printed name and title

 
Case 2:21-mb-09162-ESW Document 2 Filed 08/11/21 Page 2 of 5

ATTACHMENT A
Property to be searched
The property to be searched is an Apple iPhone, serial number GONFH0190D47,
seized from Michael Tae Jacoby (hereafter the “SUBJECT CELLULAR TELEPHONE”)
The SUBJECT CELLULAR TELEPHONE is currently located in the FBI Evidence
Control Room at 21711 N. 7th St., Phoenix, AZ 85024.
This warrant authorizes the forensic examination of the SUBJECT CELLULAR

TELEPHONE for the purpose of identifying the electronically stored information
described in Attachment B.

 

 
Case 2:21-mb-09162-ESW Document 2 Filed 08/11/21 Page 3 of 5

ATTACHMENT B
Property to be seized

1. Any records and information found within the digital contents of the
SUBJECT CELLULAR TELEPHONE that relate to violations of 18 U.S.C. § 1343 (Wire
Fraud) and 18 U.S.C. § 1957 (Money Laundering), from January 1, 2019, through present,
including: .

a. all information and records related to cryptocurrency investments or the
provision of investment management services;

b. all bank records, checks, credit card bills, account information, or other
financial records;

c. all information and records regarding the receipt, transfer, possession, or use
of proceeds from the offenses under investigation;

d. any information recording schedule or travel;

e. evidence indicating the cellular telephone user’s state of mind as it relates to
the offenses under investigation;

f. contextual information necessary to understand the above evidence.

2. Any records and information found within the digital contents of the
SUBJECT CELLULAR TELEPHONE showing who used or owned the device at the time
the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history; and

3. Any and all cryptocurrency, to include the following:

a. any and all representations of cryptocurrency public keys or addresses;

b. any and all representations of cryptocurrency private keys;

 

 

 
 

Case 2:21-mb-09162-ESW Document 2 Filed 08/11/21 Page 4of5

c. any and all representations of cryptocurrency wallets or their constitutive
parts, whether in electronic or physical format, to include “recovery seeds”
or “root keys” which may be used to regenerate a wallet.

The United States is authorized to seize any and all cryptocurrency by transferring
the full account balance in each wallet to a public cryptocurrency address controlled by the
United States.

As used above, the terms “records” and “information” includes records of telephone
calls; names, telephone numbers, usernames, or other identifiers saved in address books,
contacts lists and other directories; text messages and other stored communications;
subscriber and device information; voicemails or other audio recordings; videos;
photographs; e-mails; internet browsing history; calendars; to-do lists; contact information;
mapping and GPS information; data from “apps,” including stored communications;
reminders, alerts and notes; and any other information in the stored memory or accessed
by the electronic features of the cellular telephone.

This warrant authorizes a review of records and information seized, copied or
disclosed pursuant to this warrant in order to locate evidence and instrumentalities
described in this warrant. The review of this electronic data may be conducted by any
government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the
seized, copied, or disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

 
Case 2:21-mb-09162-ESW Document 2 Filed 08/11/21 Page 5of5

 

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

RETURN
Case No.: Date and Time Warrant Executed: Copy of warrant and inventory left with:
. . iPhone was in FBI custody as evidence,
21-9162 MB 7/29/2021, approximately 3 pm no property from iPhone seized.

 

 

 

Inventory Made in the Presence of:

 

Inventory of the property taken and name of any person(s) seized:

No property from iPhone was seized.

Apple Iphone, serial number GONFHO190D47 remains in FBI custody as evidence.

 

CERTIFICATION

 

Date:

 

I declare under penalty of perjury that this inventory is correct and was returne
designated judge.

ng with the original warrant to the

   

8/3/2021

 

 

Executing offi¢er’s signature

Troy Cofer, FBI Special Agent

 

Printed name and title

 

 

 

 
